KLEINFELD, Circuit Judge, concurring:
I concur.
The reason that I write separately is that section III(B) is unnecessary to the opinion and should be deleted. In section III(C) and (D), we hold that the Menkus declaration is not competent evidence, and without it, the city failed to establish a genuine issue of fact.1 As we say in section III(D), “Even if we ignore those six suspensions” of more than a week, the result is that we must affirm.2
The majority acknowledges that: (1) “we have never explicitly addressed” the issue of greater than a week suspensions;3 (2) some FLSA cases “have suggested that only even-week suspensions comply with the salary basis test,”4 but some FLSA *423cases “could create a negative implication that suspensions of a week or more are acceptable;”5 (3) the City’s understanding regarding the suspensions was not unreasonable; 6 and (4) many people may have relied on the Secretary’s Auer Amicus Brief, which “constantly refers to suspensions of ‘less than a week’ as problematic.” 7 The question of whether suspensions of more than a week comply with the salary basis test is difficult, and we need not decide it in this case.
It is a bad idea to decide what we do not have to decide in this important and difficult area. A panel majority should not reach out to make law that need not be made. And because the rule stated in section III(B) is, as the majority must and does concede, unnecessary to resolution of the case, it is dictum anyway.

. Maj. Op. at 418-19.


. Id. at 419.


. Id. at 417.


. Id.


. Id. at 417.


. Id. at 418.


. Id.